Citation Nr: 0218687	
Decision Date: 12/24/02    Archive Date: 01/07/03

DOCKET NO.  00-14 229A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Honolulu, Hawaii


THE ISSUE

Entitlement to an increased rating for residuals of an 
ankle fracture with posttraumatic arthritis and retained 
metal fixation, currently evaluated as 20 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Elizabeth Spaur, Associate Counsel

INTRODUCTION

The veteran had active service from June 1955 to June 
1958.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1999 decision by the 
Department of Veterans Affairs (VA) Oakland, California, 
Regional Office (RO).  That decision denied an increased 
rating for residuals of an ankle fracture with 
posttraumatic arthritis and retained metal fixation, which 
was then rated as 10 percent disabling.  The claim 
subsequently came under the jurisdiction of the Honolulu, 
Hawaii RO.  In a March 2002 rating decision, the RO 
increased the rating for residuals of an ankle fracture 
with posttraumatic arthritis and retained metal fixation 
to 20 percent.  As this is not the full benefit sought, 
the claim remains on appeal.


FINDINGS OF FACT

1.  All evidence necessary for review of the issue on 
appeal has been obtained, and the VA has satisfied the 
duty to notify the veteran of the law and regulations 
applicable to the claim, the evidence necessary to 
substantiate the claim, and what evidence was to be 
provided by the veteran and what evidence the VA would 
attempt to obtain on his behalf.

2.  The veteran is in receipt of the maximum disability 
evaluation available under the diagnostic code reflective 
of limitation of motion of his right ankle, and it is not 
shown that a higher evaluation is appropriately assignable 
under any other applicable diagnostic code.

CONCLUSION OF LAW

Residuals of an ankle fracture with posttraumatic 
arthritis and retained metal fixation are not more than 20 
percent disabling according to the schedular criteria.  
38 U.S.C.A. § 1155 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 4.10, 4.40, 4.45, 4.59, 4.71a Diagnostic Code 5271 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Assist

As an initial matter, the Board observes that, during the 
pendency of this appeal, substantial revisions have been 
made to the laws and regulations concerning the VA's 
duties in developing a claim for a VA benefit.  On 
November 9, 2000, the Veterans Claims Assistance Act 
(VCAA), Pub. L. No. 106-475, 11 Stat. 2096 (2000) was 
enacted.  The VCAA redefines the VA's obligations with 
respect to its duty to assist the claimant with the 
development of facts pertinent to a claim and includes an 
enhanced duty to notify the claimant as to the information 
and evidence necessary to substantiate a claim for VA 
benefits.  This change in the law is applicable to all 
claims filed on or after the date of enactment of the VCAA 
or filed before the date of enactment and not yet final as 
of that date.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 1991 & Supp. 2002).  See also 
Karnas v. Derwinski, 1 Vet. App. 308, 312-313 (1991).

The final rule implementing the VCAA was published on 
August 29, 2001.  66 Fed. Reg. 45,620-45,623 (Aug. 29, 
2001) (codified as amended at 38 C.F.R. §§ 3.156(a), 3.159 
and 3.326(a) (2002)).  These regulations, likewise, apply 
to any claim for benefits received by the VA on or after 
November 9, 2000, as well as to any claim filed before 
that date but not decided by the VA as of that date, with 
the exception of the amendment to 38 C.F.R. § 3.156(a) 
(relating to the definition of new and material evidence) 
and to the second sentence of § 3.159(c) and 
§ 3.159(c)(4)(iii) (pertaining to VA assistance in the 
case of claims to reopen previously denied final claims), 
which apply to any application to reopen a finally decided 
claim received on or after August 29, 2001.  See 66 Fed. 
Reg. 45,620 (Aug. 29, 2001).

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claim, 
and no further assistance is required in order to comply 
with the VA's statutory duty to assist him with the 
development of facts pertinent to his claim.  See 
38 U.S.C.A. § 5103A (West Supp. 2002); 38 C.F.R. § 3.159 
(2002).  Specifically, the RO has obtained records 
corresponding to medical treatment reported by the veteran 
and has afforded him a VA examination addressing his right 
ankle disability.  There is no indication of additional 
relevant medical evidence that has not been obtained by 
the RO to date.

The VA's duty to notify the veteran of the evidence 
necessary to substantiate his claim has also been met, as 
the RO informed him of the need for such evidence in a 
March 2002 letter.  See 38 U.S.C.A. § 5103A (West 1991 & 
Supp. 2002).  This letter, which includes a summary of the 
newly enacted provisions of 38 U.S.C.A. §§ 5103 and 5103A, 
also contains a specific explanation of the type of 
evidence necessary to substantiate the veteran's claim, as 
well as which portion of that evidence (if any) was to be 
provided by him and which portion the VA would attempt to 
obtain on his behalf.  The specific requirements for a 
grant of the benefit sought on appeal will be discussed in 
further detail below, in conjunction with the discussion 
of the specific facts of this case.  See generally 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Factual Background

Service medical records indicate that the veteran 
fractured his right ankle in May 1957.  An open reduction 
of the fractured medial malleolus and fixation with a 
Zuelzer hook plate was performed later in May 1957.

A June 1981 rating decision granted service connection for 
a fractured right ankle and assigned a noncompensable 
rating, under Diagnostic Code 5259.  A March 1993 rating 
decision continued the noncompensable rating.  A December 
1993 decision increased the disability rating for 
residuals of a right ankle fracture with traumatic 
arthritis to 10 percent.  The December 1993 decision noted 
that the veteran had been incorrectly rated under 
Diagnostic Code 5259 and assigned the new rating under 
Diagnostic Code 5271.  The veteran filed a claim for an 
increased rating for a right ankle disability in March 
1999.

A July 1999 VA examination report indicated that the 
veteran reported that he began experiencing chronic right 
ankle pain in the 1980s.  The examiner noted that the 
veteran had recently had surgery on the right foot for a 
hammertoe and bunion.  On examination, the veteran's gait 
was slightly antalgic on the right side.  The examiner 
related this to his hammer toe and bunion surgery.  Right 
ankle range of motion was normal and equal to the opposite 
side.  Dorsiflexion was from 0 to 20 degrees.  Plantar 
flexion was from 0 to 45 degrees.  There was slight pain 
on extreme range of motion of the right ankle.  There was 
no obvious muscle atrophy or weakness of the leg muscles.  
Sensation appeared normal over the right foot.  The 
examiner noted a surgical scar on the front of the right 
ankle, which was hardly visible.  The scar was not 
sensitive to touch or tender to pressure.  There was no 
obvious ankle valgus or varus deformity.  The diagnosis 
was status post-operative old right distal tibial fracture 
with possible degenerative changes in the right ankle.

A July 1999 VA examination x-ray report noted evidence of 
a side plate held with two screws in the medial malleolus.  
There was no fracture or loosening of the metal side plate 
and screw device.  There was no sign of new soft tissue 
swelling.  The ankle joint appeared to have some tilt from 
the superior lateral to inferior medial with a tendency to 
narrowing of the joint space height at the medial 
component of the talotibiale articulation.  The impression 
was postoperative, post-traumatic, and degenerative 
changes.

A July 2000 VA x-ray report showed an old fracture of the 
distal right tibia medially, probably in the medial 
malleolus with an internal fixation device.  There were 
moderate degenerative changes between the medial malleolus 
and the talus.  No other abnormalities were demonstrated.  
The impression was old fracture with open reduction and 
internal fixation of the distal right tibia and moderate 
degenerative joint disease of the ankle joint.

An August 2000 VA treatment note indicated that the 
veteran was being treated for traumatic arthritis of the 
right ankle.

A December 2000 VA fee basis examination report stated 
that the claims file had been reviewed prior to the 
examination.  On examination, the veteran was able to walk 
on his toes, but was unable to walk on his heels due to 
secondary loss of motion of the right ankle.  The right 
ankle showed a well-healed, non-tender scar.  There was 
decreased sensation in the dorsum of the right foot.  
Dorsiflexion was -5 degrees with no active dorsiflexion of 
the right ankle.  Plantar flexion was 35 degrees.  
Inversion was 20 degrees.  Eversion was 20 degrees.  Motor 
examination showed dorsiflexion of the right ankle was 
0/5.  Extensor hallucis longus was 0/5.  Plantar flexion, 
inversion and eversion of the right ankle were 5/5.  Deep 
tendon reflexes were 2+ at both ankles with recruitment.  
An x-ray showed a hooked plate on the medial malleolus, 
with two screws placed.  There was moderate narrowing of 
the articular space, between the talus and the tibial 
plafond.  There was a triangular-shaped rounded ossicle in 
the medial space, consistent with a loose body.  The 
impression was right ankle post-traumatic arthritis with 
possible loose body.  The examiner noted that there was a 
loss of motor function of dorsiflexion of the right ankle.  
However, he indicated that this was probably due to a 
problem related to the lumbar disc.  He stated that the 
lumbar disc was not related to the right ankle.

A July 2001 VA foot examination report noted a history 
consistent with previous examination reports.  On 
examination, there was no pathologic ligamentous laxity 
upon performing anterior and posterior drawer signs of the 
ankle.  There were no overt signs of ankle instability.  
There was decreased dorsiflexion range of motion of the 
right ankle.  The veteran was able to dorsiflex his right 
foot from a resting position to about 0 degrees.  He had 
about 40 degrees of plantar flexion.  There were no signs 
of drop foot deformity.  Vascular and neurologic 
examinations were unremarkable.  The examiner noted that 
the veteran had a residual problem with chronic pain along 
the medial aspect of his right ankle.  He stated that the 
veteran's pain was probably related to having retained 
internal fixation hardware, and this, combined with some 
osteoarthritic post-traumatic changes in the area had 
predisposed the veteran to his residual symptomatology.

A July 2001 VA joint examination report indicated that the 
veteran complained of continued pain in his right ankle.  
On examination, the right ankle was thickened, as compared 
to the left.  The examiner noted that the veteran's range 
of motion was unusual.  Actively, range of motion was 
normal for a man of the veteran's age.  The examiner noted 
that the veteran had about 5 degrees less in any and all 
directions, which he considered normal.  When the examiner 
tried to manipulate the passive range of motion, the 
veteran resisted and the examiner could not determine 
passive range of motion.  X-rays showed that the right 
ankle had some hardware in it medially.  The degree of 
arthritis was noted to be minimal.  The examiner stated 
the veteran's ankle did not interfere with his activities 
of daily living and would not interfere with light or 
medium work, which did not involve stair climbing.

III.  Criteria

Disability evaluations are determined by the application 
of a schedule of ratings, which is based on the average 
impairment of earning capacity in civil occupations.  See 
38 U.S.C.A. § 1155.  Separate diagnostic codes identify 
the various disabilities.

The assignment of a particular Diagnostic Code is 
dependent on the facts of a particular case.  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One Diagnostic Code 
may be more appropriate than another based on such factors 
as an individual's relevant medical history, the current 
diagnosis, and demonstrated symptomatology.  In reviewing 
the claim for a higher rating, the Board must consider 
which Diagnostic Code or Codes are most appropriate for 
application of the veteran's case and provide an 
explanation for the conclusion.  See Tedeschi v. Brown, 7 
Vet. App. 411, 414 (1995).

A 20 percent evaluation is assigned for ankylosis of the 
ankle in plantar flexion less than 30 degrees.  For 
ankylosis of the ankle in plantar flexion, between 30 and 
40 degrees, or in dorsiflexion, between 0 and 10 degrees, 
a 30 percent rating is warranted.  A 40 percent rating is 
warranted for ankylosis of the ankle in plantar flexion at 
more than 40 degrees, or in dorsiflexion at more than 10 
degrees, or with abduction, adduction, inversion or 
eversion deformity.  38 C.F.R. § 4.71a, Diagnostic Code 
5270 (2001).


Marked limitation of ankle motion warrants a 20 percent 
evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5271.  
This is the maximum disability rating available under this 
diagnostic code.

Degenerative arthritis established by x-ray findings is 
rated according to limitation of motion for the joint or 
joints involved.  Where limitation of motion is 
noncompensable, a rating of 10 percent is assigned for 
each major joint (including the ankle and the knee) or 
group of minor joints affected by limitation of motion to 
be combined not added under Diagnostic Code 5003.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  In the absence of limitation 
of motion a 10 percent rating is assigned where there is 
x-ray evidence of involvement of two or more major joints, 
or two or more minor joint groups; and a 20 percent 
evaluation is assigned where there is x-ray evidence of 
involvement of two or more major joints or two or more 
minor joint groups and occasional incapacitating 
exacerbations.  38 C.F.R. § 4.71a, Diagnostic Code 5003 
(2001).

In cases of evaluation of orthopedic injuries there must 
be adequate consideration of functional impairment 
including impairment from painful motion, weakness, 
fatigability, and incoordination.  See 38 C.F.R. §§ 4.10, 
4.40, 4.45, and 4.59;  DeLuca v. Brown, 8 Vet. App. 202 
(1995).  The medical nature of the particular disability 
to be rated under a given diagnostic code determines 
whether the diagnostic code is predicated on loss of range 
of motion.  If a musculoskeletal disability is rated under 
a specific diagnostic code that does not involve 
limitation of motion and another diagnostic code based on 
limitation of motion may be applicable, the latter 
diagnostic code must be considered in light of sections 
4.40, 4.45, and 4.59.  VAOPGCPREC 09-98 (August 14, 1998).

In cases of functional impairment, evaluations are to be 
based upon lack of usefulness, and medical examiners must 
furnish, in addition to etiological, anatomical, 
pathological, laboratory and prognostic data required for 
ordinary medical classification, a full description of the 
effects of the disability upon the person's ordinary 
activity.  38 C.F.R. § 4.10.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the 
system, to perform the normal working movements of the 
body with normal excursion, strength, speed, coordination 
and endurance.  It is essential that the examination on 
which ratings are based adequately portray the anatomical 
damage, and the functional loss, with respect to all these 
elements.  The functional loss may be due to absence of 
part, or all, of the necessary bones, joints and muscles, 
or associated structures, or to deformity, adhesions, 
defective innervation, or other pathology, or it may be 
due to pain, supported by adequate pathology, and 
evidenced by the visible behavior of the claimant 
undertaking the motion.  Weakness is as important as 
limitation of motion, and a part which becomes painful on 
use must be regarded as seriously disabled.  A little used 
part of the musculoskeletal system may be expected to show 
evidence of disuse, either through atrophy, the condition 
of the skin, absence of normal callosity or the like.  38 
C.F.R. § 4.40.

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations: (a) less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-
up, contracted scars, etc.);  (b) more movement than 
normal (from flail joint, resections, nonunion of 
fracture, relaxation of ligaments, etc.);  (c) weakened 
movement (due to muscle injury, disease or injury of 
peripheral nerves, divided or lengthened tendons, etc.);  
(d) excess fatigability;  (e) incoordination, impaired 
ability to execute skilled movements smoothly;  and 
(f) pain on movement, swelling, deformity or atrophy of 
disuse.  Instability of station, disturbance of 
locomotion, interference with sitting, standing and 
weight-bearing are related considerations.  For the 
purpose of rating disability from arthritis, the knee is 
considered a major joint.  38 C.F.R. § 4.45.

With any form of arthritis, painful motion is an important 
factor of disability, the facial expression, wincing, 
etc., on pressure or manipulation, should be carefully 
noted and definitely related to affected joints.  Muscle 
spasm will greatly assist the identification.  The intent 
of the schedule is to recognize painful motion with joint 
or periarticular pathology as productive of disability.  
It is the intention to recognize actually painful, 
unstable, or malaligned joints, due to healed injury, as 
entitled to at least the minimum compensable rating for 
the joint.  Crepitation either in the soft tissues such as 
the tendons or ligaments, or crepitation within the joint 
structures should be noted carefully as points of contact 
which are diseased.  Flexion elicits such manifestations.  
The joints involved should be tested for pain on both 
active and passive motion, in weight bearing and 
nonweight-bearing and, if possible, with the range of the 
opposite undamaged joint.  38 C.F.R. § 4.59.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is 
in relative equipoise, with the appellant prevailing in 
either event, or whether a preponderance of the evidence 
is against a claim, in which case, the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

IV.  Analysis

After having carefully reviewed the evidence of record, 
the Board finds that the evidence is against the 
assignment of a rating in excess of 20 percent for 
residuals of an ankle fracture with posttraumatic 
arthritis and retained metal fixation.  The Board notes 
that the clinical evidence does not show ankylosis of the 
right ankle.  The July 2001 VA examination report notes 
that active range of motion is limited by about 5 degrees 
in all directions, but is otherwise normal for a man of 
the veteran's age.  Accordingly, consideration of  
Diagnostic Code 5270 is not appropriate.  See 38 C.F.R. § 
4.71a, Diagnostic Code 5270.

Under the applicable Diagnostic Code that addresses the 
limitation of motion of ankle, the veteran cannot obtain 
an evaluation in excess of 20 percent, as that is the 
maximum available rating under that diagnostic code.

Additionally, an increased evaluation may be based on 
either actual limitation of motion or the functional 
equivalent of limitation of motion due to less or more 
movement than normal, weakened movement, excess 
fatigability, incoordination, and pain on movement.  See 
DeLuca, 8 Vet. App. 202.  However, the analysis in DeLuca 
does not assist the veteran, as he is receiving the 
maximum disability evaluation for limitation of motion of 
the ankle.  See Johnston v. Brown, 10 Vet. App. 80, 85 
(1997).

The Board further notes that a separate evaluation for the 
degenerative joint disease of the right ankle cannot 
appropriately be assigned, as the veteran's current 
evaluation is based on his limitation of motion, which is 
compensable.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003 
(when limitation of motion of the specific joint or joints 
involved is noncompensable, an evaluation of 10 percent 
may be assigned for each such major joint or group of 
minor joints affected by limitation of motion.  However, 
an evaluation assigned for arthritis will not be combined 
with ratings based on limitation of motion).

The above decision is based on the VA Schedule of Rating 
Disabilities.  In Floyd v. Brown, 9 Vet. App. 88, 96 
(1996), the Court held that the Board does not have 
jurisdiction to assign extra-schedular evaluations under 
38 C.F.R. § 3.321(b)(1), in the first instance.  However, 
there is no evidence that the veteran's right ankle 
disability alone has caused such marked interference with 
employment or necessitated frequent periods of 
hospitalization for the periods at issue such as would 
render impractical the application of the regular 
schedular standards.  In the absence of such factors, the 
Board is not required to remand this matter to the RO for 
the procedural actions outlined in 38 C.F.R. 
§ 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 337, 
338-9 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

ORDER

Entitlement to an evaluation in excess of 20 percent for 
residuals of an ankle fracture with posttraumatic 
arthritis and retained metal fixation is denied.



		
	JEFF MARTIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

